NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                              JERICA S., Appellant,

                                         v.

             DEPARTMENT OF CHILD SAFETY, J.B., Appellees.

                              No. 1 CA-JV 20-0024
                                FILED 9-10-2020


            Appeal from the Superior Court in Maricopa County
                              No. JD33545
               The Honorable Lori Ash, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Vierling Law Offices, Phoenix
By Thomas A. Vierling
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Sandra L. Nahigian
Counsel for Appellee Department of Child Safety
                           JERICA S. v. DCS, J.B.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Cynthia J. Bailey joined.


C A T T A N I, Judge:

¶1           Jerica S. (“Mother”) appeals the superior court’s order
terminating her parental rights as to her son J.B. For reasons that follow,
we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Mother has four children. Her parental rights to the two
youngest children were previously terminated, a ruling this court has since
affirmed. Jerica S. v. Dep’t of Child Safety, 1 CA-JV 19-0124, 2019 WL 6918396
(Ariz. App. Dec. 19, 2019) (mem. decision). Mother’s parental rights as to
the oldest child remain intact, although a motion to terminate that
relationship is pending in the superior court. This appeal concerns only the
severance of Mother’s parental rights as to J.B., born in October 2008.1

¶3            In November 2016, Mother was arrested in a stolen car after
she attempted to use a stolen credit card. The children were with her at the
time. Police reported that Mother was acting erratically and seemed to be
under the influence, and Mother admitted a history of substance abuse. The
Department of Child Safety (“DCS”) took the children into care soon
thereafter, and the superior court found the children dependent as to
Mother. J.B. has been in an out-of-home placement since then.

¶4            Over the next year, Mother continued to use
methamphetamine and began using heroin as well. Although she began
substance-abuse treatment programs on several occasions, she did not
complete them. Then in November 2017, Mother was arrested for multiple
burglaries of gym lockers, and she has remained incarcerated since that
time. Mother was ultimately sentenced to five years’ imprisonment, with
an anticipated release date between December 2021 and March 2022.



1      J.B.’s father’s parental rights have also been terminated, but he is not
a party to this appeal.


                                      2
                             JERICA S. v. DCS, J.B.
                             Decision of the Court

¶5            While incarcerated, Mother has had monthly in-person visits
with J.B. as well as weekly phone calls. She has also sent him letters every
week or two, as well as cards a few times each month and gifts every couple
of months for special occasions. Additionally, Mother participated in peer-
to-peer counseling as well as parenting, domestic violence, and anger
management classes, and she completed a literacy program, while planning
to pursue her GED. She also participated in programs directed at substance
abuse, including Narcotics Anonymous, Heroin Anonymous, Crystal Meth
Anonymous, and Confronting Addictive Behavior.

¶6             Meanwhile, J.B. and his two younger siblings were placed
with a foster family. The placement was able to meet all of J.B.’s needs and
was willing to adopt him. J.B. described liking his living situation and
expressed that he was willing to be adopted by his foster parents, although
he also expressed a desire to live with his older sibling and maternal
grandmother.

¶7            DCS moved to terminate Mother’s parental rights as to J.B. on
the statutory grounds of length of felony sentence, 15 months’ time in care,
and prior termination. See A.R.S. § 8-533(B)(4), (8)(c), (10). After a two-day
contested hearing, the superior court terminated Mother’s parental rights,
finding that all three alleged statutory grounds for severance existed as well
as that severance would be in J.B.’s best interests. Mother timely appealed,
and we have jurisdiction under A.R.S. § 8-235(A).

                                 DISCUSSION

¶8             The superior court is authorized to terminate a parent–child
relationship if clear and convincing evidence establishes at least one
statutory ground for severance and a preponderance of the evidence shows
that severance is in the child’s best interests. A.R.S. § 8-533(B); Kent K. v.
Bobby M., 210 Ariz. 279, 284, ¶ 22 (2005). We review a severance ruling for
an abuse of discretion, deferring to the superior court’s credibility
determinations and factual findings. Mary Lou C. v. Ariz. Dep’t of Econ. Sec.,
207 Ariz. 43, 47, ¶ 8 (App. 2004); Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz.
278, 280, ¶ 4 (App. 2002).

¶9              Mother’s appeal challenges only the superior court’s finding
that termination would be in J.B.’s best interests; she does not challenge the
existence of statutory grounds for severance. Termination of parental rights
is in a child’s best interests if the child would benefit from severance or be
harmed by a denial of severance. Alma S. v. Dep’t of Child Safety, 245 Ariz.
146, 150, ¶ 13 (2018). Relevant considerations include the parent’s prospects



                                        3
                            JERICA S. v. DCS, J.B.
                            Decision of the Court

for rehabilitation, as well as the child’s adoptability, the existence of an
adoptive plan, and whether the placement is meeting the child’s needs. Id.
at 148, ¶ 1; Demetrius L. v. Joshlynn F., 239 Ariz. 1, 3–4, ¶ 12 (2016). Stability
and security for the child are primary considerations. Demetrius L., 239
Ariz. at 4, ¶ 15.

¶10            Mother argues that the evidence did not support the superior
court’s best interests finding. But the record showed J.B. was thriving in an
adoptive placement that was willing and able to meet his needs, all of which
supports a potential benefit from severance. See id. at ¶ 12. Although
Mother asserts that the superior court focused too heavily on her
incarceration, the court reasonably considered, as one facet of the totality of
the circumstances, how Mother’s incarceration had already and would
continue to delay reunification. See Alma S., 245 Ariz. at 150–51, ¶ 13. By
the time of the severance ruling, J.B. had been in an out-of-home placement
for over three years, and, even assuming no further delays, he faced at least
two more years of uncertainty before any potential reunification.

¶11            Mother also asserts that the superior court failed to consider
her rehabilitation efforts and her existing bond with J.B. See A.R. v. Dep’t of
Child Safety, 246 Ariz. 402, 406–07, ¶ 13 (App. 2019) (as amended) (noting
that the parent’s reunification efforts and the parent–child bond are
appropriate factors to consider within the totality of the circumstances). But
the court expressly did so, acknowledging Mother’s existing relationship
and bond with J.B. as well as delineating the reunification efforts and
progress she had made. Although Mother suggests that the superior court
should have given these factors more weight, we do not reweigh the
evidence on appeal. See Jesus M., 203 Ariz. at 282, ¶ 12.

¶12           Accordingly, the superior court did not abuse its discretion
by finding termination to be in J.B.’s best interests and, given the existence
of statutory severance grounds, terminating Mother’s parental rights.

                                CONCLUSION

¶13           The judgment is affirmed.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA

                                          4